Atkinson, J.
The bill of exceptions in this case relates to the same trial as the case in Bank of Lumpkin v. Farmers State Bank, ante.
1. The charge upon which error is assigned in the fifth, sixth, seventh, eighth, ninth, and tenth grounds of the motion for new trial stated correct principles of law applicable to the pleadings and evidence, and was not erroneous for any of the reasons assigned.
2. Upon all other assignments of error the case is controlled by the rulings in Bank of Lumpkin v. Farmers State Bank, supra.

Judgment affirmed.


All the Justices concur, except Bussell, G. J., dissenting.